Citation Nr: 1536060	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbosacral spine compressive changes with anterior loss of height and wedging of L3/L4.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1980 to April 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A claim for a TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, there is evidence suggesting that the Veteran's back disability has prevented him from maintaining employment.  See Social Security Administration Disability report.  As the record now raises a question of whether the Veteran is unemployable due his service-connected disability, a claim for a TDIU is properly before the Board.

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

First, at the May 2015 travel Board hearing, the Veteran testified that the January 2012 VA examiner inaccurately reported the limitations of his lumbar spine disability.  In that regard, the Veteran testified that he followed the examiner's instructions regarding testing his range of motion, but refused to hop up and down due to the pain.  He stated that he underwent an MRI the following month which revealed a change in theL3/L4 lumbar area, particularly increased swelling and inflammation from the arthritis.  He also stated that the numbness in his left leg, secondary to his back disability, had increased since his last examination.  Based on the foregoing, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of his back disability.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new examination where there is evidence that the condition may have worsened since the last examination).

Second, at the hearing, the Veteran testified that he is treated by Dr. D.P. for chiropractic care.  The most recent correspondence or record from Dr. D.P. is dated August 2010.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Third, the Veteran contends that his lumbar back symptoms prevent him from obtaining and maintaining substantially gainful employment.  Accordingly, the claims for entitlement to an increased rating for a back disability and TDIU are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, the claim for a TDIU must be remanded pending the development and readjudication of the increased rating appeal.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records from Dr. D.P., as well as any other records, not already of record, that are relevant to his claim.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for an examination (with an examiner other than the January 2012 examiner) in order to determine the current level of severity of his lumbar spine disability.  The electronic claims folder and a copy of this remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

All indicated studies, including range of motion studies, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should indicate whether the Veteran's lumbar spine disability is so severe so as to result in incapacitating episodes (doctor prescribed bedrest).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes. 

The examiner should comment on the severity of the Veteran's service-connected neurological abnormalities (peripheral neuropathy) associated with the lumbar spine disability, such as whether the Veteran experiences 
complete or incomplete paralysis and whether any incomplete paralysis is mild, moderate, moderately severe, or severe.  The examiner should comment on whether the Veteran experiences any other neurological abnormality, including but not limited to, bladder or bowel impairment. 

The examiner should also address the impact of the Veteran's lumbar spine disability on his daily activities and employment. 

The supporting rationale for all opinions expressed must be provided.

3.  Thereafter, ensure that the examination report complies with the remand directives set forth above, and then readjudicate the Veteran's claims.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an appropriate period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




